In a proceeding to invalidate petitions designating appellant as a candidate in the Conservative Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of *979the House of Representatives for the 5th Congressional District, Nassau County, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 11, 1970, which granted the application. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.